[Cite as State v. Maddox, 2020-Ohio-4702.]


                                       COURT OF APPEALS
                                      LUCAS COUNTY, OHIO
                                   SIXTH APPELLATE DISTRICT


 STATE OF OHIO                                 JUDGES:
                                               Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                    Hon. Patricia A. Delaney, J.
                                               Hon. Earle E. Wise, Jr., J.

 -vs-                                          Sitting by Assignment by the Ohio
                                               Supreme Court

 EDWARD MADDOX                                 Case No. CL-19-1253


        Defendant-Appellant                    O P I N IO N




 CHARACTER OF PROCEEDINGS:                     Appeal from the Lucas County Court of
                                               Common Pleas, Case No. CR-19-2094


 JUDGMENT:                                     Appeal Dismissed

 DATE OF JUDGMENT ENTRY:                       September 30, 2020

 APPEARANCES:


 For Plaintiff-Appellee                        For Defendant-Appellant

 JULIA R. BATES                                ANDREW R. MAYLE
 Prosecuting Attorney                          Mayle, LLC
 Lucas County, Ohio                            P.O. Box 263
                                               Perrysburg, Ohio 43552
 ALYSSA BREYMAN
 Assistant Prosecuting Attorney
 Lucas County Courthouse
 711 Adams Street
 Toledo, Ohio 43604
Lucas County, Case No. CL-19-1253                                                                       2


Hoffman, P.J.
          {¶1}     Appellant Edward Maddox appeals the judgment entered by the Lucas

County Common Pleas Court convicting him of two counts of attempted burglary (R.C.

2923.02, 2911.12(A)(2),(D)) and one count of burglary (R.C. 2911.12(A)(2),(D)) following

his Alford pleas of guilty, and sentencing him to an aggregate minimum prison term of

four years and an aggregate indefinite maximum prison term of six years. Appellee is the

state of Ohio.

                                          STATEMENT OF THE CASE1

          {¶2}     On September 30, 2019, Appellant entered pleas of guilty pursuant to North

Carolina v. Alford to two counts of attempted burglary, in violation of R.C. 2923.02 and

R.C. 2911.12(A)(2) and (D), felonies of the third degree; and one count of burglary, in

violation of R.C. 2911.12(A)(2) and (D),a felony of the second degree. Appellant was

convicted upon his pleas, and the case proceeded directly to sentencing.

          {¶3}     Appellant was sentenced pursuant to Am.Sub.S.B. No. 201, otherwise

known as the Reagan Tokes Act. On each of the convictions of attempted burglary, the

trial court sentenced Appellant to twelve months incarceration.                            On the burglary

conviction, the court sentenced Appellant to a stated minimum term of incarceration of

four years and a maximum indefinite term of incarceration of six years. The trial court

ordered the sentences to be served concurrently.

          {¶4}     It is from the October 24, 2019, judgment of the Lucas County Common

Pleas Court Appellant prosecutes this appeal, assigning as error:




1   A rendition of the facts is not necessary for our resolution of the issues raised on appeal.
Lucas County, Case No. CL-19-1253                                                             3


              I. IT WAS PLAIN ERROR FOR THE TRIAL COURT TO IMPOSE

       SENTENCE UNDER THE REAGAN TOKES LAW BECAUSE ITS

       PROVISIONS ARE UNCONSTITUTIONAL NULLITIES.

              II. TRIAL COUNSEL RENDERED INEFFECTIVE ASSISTANCE IN

       NOT OBJECTING TO APPLICATION OF THE TOKES LAW.



                                                 I., II.

       {¶5}   In his first assignment of error, Appellant challenges the presumptive

release feature of R.C. 2967.271, arguing it violates his constitutional rights to trial by jury

and due process of law, and further violates the constitutional requirement of separation

of powers. In his second assignment of error, Appellant argues his trial counsel was

ineffective by failing to raise the constitutionality of R.C. 2967.271 in the trial court.

       {¶6}   R.C. 2967.271 provides in pertinent part:



              (B) When an offender is sentenced to a non-life felony indefinite

       prison term, there shall be a presumption that the person shall be released

       from service of the sentence on the expiration of the offender's minimum

       prison term or on the offender's presumptive earned early release date,

       whichever is earlier.

              (C) The presumption established under division (B) of this section is

       a rebuttable presumption that the department of rehabilitation and

       correction may rebut as provided in this division. Unless the department

       rebuts the presumption, the offender shall be released from service of the
Lucas County, Case No. CL-19-1253                                                         4


      sentence on the expiration of the offender's minimum prison term or on the

      offender's presumptive earned early release date, whichever is earlier. The

      department may rebut the presumption only if the department determines,

      at a hearing, that one or more of the following applies:

               (1)Regardless of the security level in which the offender is classified

      at the time of the hearing, both of the following apply:

               (a)During the offender's incarceration, the offender committed

      institutional rule infractions that involved compromising the security of a

      state correctional institution, compromising the safety of the staff of a state

      correctional institution or its inmates, or physical harm or the threat of

      physical harm to the staff of a state correctional institution or its inmates, or

      committed a violation of law that was not prosecuted, and the infractions or

      violations demonstrate that the offender has not been rehabilitated.

               (b)The offender's behavior while incarcerated, including, but not

      limited to the infractions and violations specified in division (C)(1)(a) of this

      section, demonstrate that the offender continues to pose a threat to society.

               (2)Regardless of the security level in which the offender is classified

      at the time of the hearing, the offender has been placed by the department

      in extended restrictive housing at any time within the year preceding the

      date of the hearing.

               (3)At the time of the hearing, the offender is classified by the

      department as a security level three, four, or five, or at a higher security

      level.
Lucas County, Case No. CL-19-1253                                                      5


             (D)(1) If the department of rehabilitation and correction, pursuant to

      division (C) of this section, rebuts the presumption established under

      division (B) of this section, the department may maintain the offender's

      incarceration in a state correctional institution under the sentence after the

      expiration of the offender's minimum prison term or, for offenders who have

      a presumptive earned early release date, after the offender's presumptive

      earned early release date. The department may maintain the offender's

      incarceration under this division for an additional period of incarceration

      determined by the department. The additional period of incarceration shall

      be a reasonable period determined by the department, shall be specified by

      the department, and shall not exceed the offender's maximum prison term.

             (2) If the department maintains an offender's incarceration for an

      additional period under division (D)(1) of this section, there shall be a

      presumption that the offender shall be released on the expiration of the

      offender's minimum prison term plus the additional period of incarceration

      specified by the department as provided under that division or, for offenders

      who have a presumptive earned early release date, on the expiration of the

      additional period of incarceration to be served after the offender's

      presumptive earned early release date that is specified by the department

      as provided under that division. The presumption is a rebuttable

      presumption that the department may rebut, but only if it conducts a hearing

      and makes the determinations specified in division (C) of this section, and

      if the department rebuts the presumption, it may maintain the offender's
Lucas County, Case No. CL-19-1253                                                       6


      incarceration in a state correctional institution for an additional period

      determined as specified in division (D)(1) of this section. Unless the

      department rebuts the presumption at the hearing, the offender shall be

      released from service of the sentence on the expiration of the offender's

      minimum prison term plus the additional period of incarceration specified by

      the department or, for offenders who have a presumptive earned early

      release date, on the expiration of the additional period of incarceration to be

      served after the offender's presumptive earned early release date as

      specified by the department.

             The provisions of this division regarding the establishment of a

      rebuttable presumption, the department's rebuttal of the presumption, and

      the department's maintenance of an offender's incarceration for an

      additional period of incarceration apply, and may be utilized more than one

      time, during the remainder of the offender's incarceration. If the offender

      has not been released under division (C) of this section or this division prior

      to the expiration of the offender's maximum prison term imposed as part of

      the offender's non-life felony indefinite prison term, the offender shall be

      released upon the expiration of that maximum term.



      {¶7}   Appellant argues the portions of the statute which allow the Department of

Rehabilitation and Corrections (DRC) to administratively extend his prison term beyond

his presumptive minimum prison term violate the United States and Ohio Constitutions.

However, Appellant has not yet been subject to the application of these provisions, as he
Lucas County, Case No. CL-19-1253                                                        7


has not yet served his minimum term, and therefore has not been denied release at the

expiration of his minimum term of incarceration.

      {¶8}    The Ohio Supreme Court discussed the concept of ripeness for review in

State ex rel. Elyria Foundry Co. v. Indus. Comm., 82 Ohio St.3d 88, 1998-Ohio-366, 694

N.E.2d 459:



              Ripeness “is peculiarly a question of timing.” Regional Rail

      Reorganization Act Cases (1974), 419 U.S. 102, 140, 95 S.Ct. 335, 357, 42

      L.Ed.2d 320, 351. The ripeness doctrine is motivated in part by the desire

      “to prevent the courts, through avoidance of premature adjudication, from

      entangling themselves in abstract disagreements over administrative

      policies * * *.” Abbott Laboratories v. Gardner (1967), 387 U.S. 136, 148, 87

      S.Ct. 1507, 1515, 18 L.Ed.2d 681, 691. As one writer has observed:

              “The basic principle of ripeness may be derived from the conclusion

      that ‘judicial machinery should be conserved for problems which are real or

      present and imminent, not squandered on problems which are abstract or

      hypothetical or remote.’ * * * [T]he prerequisite of ripeness is a limitation on

      jurisdiction that is nevertheless basically optimistic as regards the prospects

      of a day in court: the time for judicial relief is simply not yet arrived, even

      though the alleged action of the defendant foretells legal injury to the

      plaintiff.” Comment, Mootness and Ripeness: The Postman Always Rings

      Twice (1965), 65 Colum. L.Rev. 867, 876.
Lucas County, Case No. CL-19-1253                                                          8


       {¶9}    Id. at 89, 694 N.E.2d at 460.

       {¶10} In State v. McCann, 8th Dist. Cuyahoga No. 85657, 2006-Ohio-171, the

defendant argued because the Parole Board, pursuant to R.C. 2967.28, could extend his

sentence by up to an additional five years for violation of post-release control, the statute

was unconstitutional. The Eighth District Court of Appeals concluded because McCann

was not currently the subject of such action by the Parole Board, the issue was not yet

ripe for review. Id. at ¶6.

       {¶11} Likewise, in the instant case, while R.C. 2967.271 allows the DRC to rebut

the presumption Appellant will be released after serving his four year minimum sentence

and potentially continue his incarceration to a term not exceeding six years, Appellant has

not yet been subject to such action by the DRC, and thus the constitutional issue is not

yet ripe for our review. Our conclusion is consistent with our duty not to issue advisory

opinions, as well as “‘the cardinal principle of judicial restraint—if it is not necessary to

decide more, it is necessary not to decide more.’” State ex rel. LetOhioVote.org v.

Brunner, 123 Ohio St.3d 322, 2009-Ohio-4900, 916 N.E.2d 462, ¶51, quoting PDK

Laboratories, Inc. v. United States Drug Enforcement Adm. (C.A.D.C.2004), 362 F.3d

786, 799 (C.A.D.C. 2004)(Roberts, J., concurring in part and in judgment).

       {¶12} In State ex rel. Bray v. Russell, 89 Ohio St.3d 132, 729 N.E.2d 359 (2000),

the Ohio Supreme Court held the former R.C. 2967.11, which allowed executive branch

officials to try, convict, and add bad time to a prisoner's term for a criminal violation

occurring during the course of the prisoner's stated term of incarceration, violated the

constitutional doctrine of separation of powers and was therefore unconstitutional The

case involved three prisoners who had been subject to application of the “bad time”
Lucas County, Case No. CL-19-1253                                                           9


provision. One prisoner had filed a writ of habeas corpus in the Court of Appeals for

Warren County, which denied the writ, and he appealed. A second prisoner filed a writ of

habeas corpus in the Court of Appeals for Trumbull County, which granted the writ, and

the State appealed. A third prisoner filed an original petition for a writ of habeas corpus in

the Ohio Supreme Court. Although the Bray court did not specifically discuss the

necessity of the use of a writ of habeas corpus to challenge the constitutionality of the

bad time provisions of the statute, the court ruled on the merits of the writs, finding the

statute violated the constitutional doctrine of separation of powers. Id. at 136, 729 N.E.2d

at 362. We thus infer the appropriate method for Appellant to challenge the

constitutionality of the presumptive release portions of R.C. 2967.271 is by filing a writ of

habeas corpus if he is not released at the conclusion of his four year minimum term of

incarceration.

       {¶13} See, also, State v. Downard, 5th Dist. Muskingum No. CT2019-0079, 2020-

Ohio-4227; State v. Manion, 5th Dist. Tuscarawas No. 2020 AP 03 0009, 2020-Ohio-4230

(constitutionality of Reagan Tokes Law not ripe for review where defendant was not yet

subject to presumptive release provisions).
Lucas County, Case No. CL-19-1253                                                   10


      {¶14} We find the issues raised in this appeal are not yet ripe for review.

      {¶15} The appeal is dismissed.




By: Hoffman, P.J.
Delaney, J. and
Wise, Earle, J. concur


                                            Sitting by Assignment by the Ohio
                                            Supreme Court




                                             HON. WILLIAM B. HOFFMAN


                                             HON. PATRICIA A. DELANEY


                                             HON. EARLE E. WISE, JR.
              IN THE COURT OF APPEALS FOR LUCAS COUNTY, OHIO
                             SIXTH APPELLATE DISTRICT


STATE OF OHIO                            :
                                         :
       Plaintiff-Appellee                :
                                         :
-vs-                                     :          JUDGMENT ENTRY
                                         :
EDWARD MADDOX                            :
                                         :
       Defendant-Appellant               :          Case No. CL-19-1253



       For the reason stated in our accompanying Opinion, this appeal is dismissed.

Costs assessed to Appellant.

                                         Sitting by Assignment by the Ohio

                                         Supreme Court




                                             HON. WILLIAM B. HOFFMAN


                                             HON. PATRICIA A. DELANEY


                                             HON. EARLE E. WISE, JR.